It having been reported to the Court that Charles E. Englert, of Boston, Massachusetts, has been disbarred from the practice of law in all of the courts of Massachusetts, and this Court by order of November 12, 1973 [414 U. S. 1020], having suspended the said Charles E. Englert from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, and that the time within which to file a return has expired;
It is ordered that the said Charles E. Englert be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.